Citation Nr: 1759091	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-10 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to April 16, 2012, in excess of 30 percent from April 16, 2012, to September 27, 2013, in excess of 50 percent from September 27, 2013, to May 2, 2014, in excess of 30 percent from May 2, 2014, to July 24, 2015, in excess of 70 percent from July 24, 2015, to August 14, 2015, and in excess of 30 percent thereafter for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1968 to November 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017, the Veteran and his spouse testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

At the Veteran's June 2017 Board hearing, he alleged that his service-connected PTSD rendered him unemployable.  Therefore, the Board has assumed jurisdiction over the issue of entitlement to a TDIU as part and parcel of the Veteran's initial rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board observes that, following the issuance of the March 2017 supplemental statement of the case, additional VA treatment records dated from March 2017 through November 2017 were associated with the record.  While the Veteran has not waived Agency of Original Jurisdiction (AOJ) consideration of such records, the Board finds that they contain duplicative information of that previously of record and considered by the AOJ.  38 C.F.R. § 20.1304(c) (2017).  Specifically, pertinent to the issue decided herein, such records contain treatment notes dated in June 2017 and October 2017 that contain identical information to that recorded in a March 2017 record, which was considered by the AOJ.  Therefore, the Board finds no prejudice to the Veteran in proceeding with a decision in regard to his initial rating claim herein.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the appeal period prior to July 24, 2015, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to his psychiatric symptomatology, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment.

2.  From July 24, 2015, to August 14, 2015, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas due to his psychiatric symptomatology, without more severe manifestations that more nearly approximate total occupational and social impairment.

3.  As of August 14, 2015, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to his psychiatric symptomatology, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the appeal period prior to July 24, 2015, the criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.126, 4.130, Diagnostic Code (DC) 9411 (2017).

2.  From July 24, 2015, to August 14, 2015, the criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1-4.14, 4.126, 4.130, DC 9411 (2017).

3.  As of August 14, 2015, the criteria for an initial rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. 
§§ 4.1-4.14, 4.126, 4.130, DC 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Further, neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 
38 C.F.R. § 4.3.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that higher initial ratings for his PTSD is warranted due to the severity of his symptoms, to include anger, nightmares, anxiety, hypervigilance, depression, fearfulness, and impaired sleep.  The appeal stems from the Veteran's February 18, 2011, claim for service connection for PTSD.

In this regard, such disability has been assigned numerous staged ratings during the appeal period.  Specifically, from February 18, 2011, to April 16, 2012, a 10 percent rating was assigned; from April 16, 2012, to September 27, 2013, a 30 percent was assigned; from September 27, 2013, to May 2, 2014, a 50 percent rating was assigned; from May 2, 2014, to July 24, 2015, a 30 percent rating was assigned; from July 24, 2015, to August 14, 2015, while the Veteran was hospitalized, a 70 percent rating was assigned; and as of August 14, 2015, a 30 percent rating was assigned.  The Veteran's PTSD is rated under the criteria of DC 9411, which provides ratings under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130.  

Under DC 9411, a 10 percent rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has held that the evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-117 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms, but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation...requires an ultimate factual conclusion as to the Veteran's level of impairment in most areas."  Vazquez-Claudio, 713 F.3d at 117-118; 38 C.F.R. § 4.130, DC 9411.

Further, when evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

In Bankhead v. Shulkin, 29 Vet. App. 10 (2017), the Court held that the language of the general rating formula "indicates that the presence of suicidal ideation alone...may cause occupational and social impairment with deficiencies in most areas."  However, as recognized by the Court, VA must engage in a holistic analysis in assessing the severity, frequency, and duration of the signs and symptoms of a veteran's service-connected psychiatric disability, and their resulting social and occupational impairment.

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)). 

In assessing the evidence of record, a GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work). 

The Board notes that the revised DSM-5, which, among other things, eliminates GAF scores, applies to appeals certified to the Board after August 4, 2014, which is the case here as the instant appeal was certified to the Board in March 2017.  See 79 Fed. Reg. 45, 093 (Aug, 4, 2014).  Thus, the DSM-5 is applicable to this case; however, the Board will consider any GAF scores that were assigned during the course of the appeal.  In doing so, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).  

In this regard, the Board notes that the Veteran is diagnosed with nonservice-connected bipolar disorder in addition to his service-connected PTSD.  During his October 2011 VA examination, the examiner explicitly indicated that the Veteran's mania/depressive episodes of his bipolar disorder had been severe enough to result in psychosis at times (both hallucinations and delusions).  He further opined that 70 percent of the Veteran's occupational and social impairment was due to his bipolar disorder and 30 percent was due to his PTSD.  As rationale for the opinion, the examiner provided that the Veteran's nonservice-connected bipolar disorder accounted for the largest part of occupational/social impairment because he required psychiatric hospitalization in 2008 due to the bipolar disorder.     

In an April 2012 VA examination, the examiner found that the Veteran's mood disorder symptoms were due to his bipolar disorder while his anxiety and sleep symptoms were due to his PTSD.  He further opined that 50 percent of the Veteran's occupational and social impairment was due to PTSD and 50 percent was due to his bipolar mood disorder.  

A February 2017 VA examiner found that it was possible to separate the symptoms attributed to the Veteran's nonservice-connected bipolar disorder and those attributed to his service-connected PTSD.  Specifically, he found that the Veteran's nightmares, hypervigilance, and sleep impairment were most likely due to his PTSD, while his cognitive problems, auditory hallucinations, and impaired thinking are most likely due to his bipolar disorder.  He also found that both disorders contributed to his depressed mood, anxiety, and anhedonia.  The February 2017 VA examiner further noted that, due to the overlap of the Veteran's symptoms from bipolar disorder and PTSD, it was not possible to determine which portion caused more occupational and social impairment.  In this regard, it was noted that the Veteran reported that he was very distressed from his PTSD symptoms, which are exacerbated by his auditory hallucinations and impaired thinking.  

Therefore, as the Veteran's psychiatric symptoms of cognitive problems, hallucinations and delusions, psychosis, and impaired thinking have been attributed to his nonservice-connected bipolar disorder, the Board will not consider them in regard to the Veteran's PTSD and resulting social and occupational impairment.  However, where the Veteran's psychiatric symptoms have not been clearly attributed to his bipolar disorder, the Board will attribute them, and their resulting social and occupational impairment, to his service-connected PTSD.  See Mittleider, supra.

Appeal Period Prior to July 24, 2015

Based on the evidence of record, the Board finds that the Veteran's PTSD symptomatology, to include depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, obsessional rituals, and impaired impulse control, resulted in occupational and social impairment with reduced reliability and productivity for the entire appeal period prior to July 24, 2015, thus warranting an initial 50 percent rating.  The Board further finds, however, that an initial rating in excess of 50 percent for PTSD is not warranted prior to July 24, 2015, as the most probative evidence indicates that the Veteran's PTSD symptoms did not result in occupational and social impairment with deficiencies in most areas, or total social and occupational impairment.   

Regarding the Veteran's social functioning during this period, VA examination reports and treatment records, as well as the lay statements on file, indicate that the Veteran lived with his wife.  See October 2011, April 2012, and February 2017 VA examination reports, and June 2017 hearing transcript.  He also has two children and seven grandchildren.  During his October 2011 examination, he stated that he did not have friendships and he did not spend time with people outside of his family.  However, subsequent treatment records reflect that he had interests outside of work, but he stated that he stopped watching his sports and going to church.  See September and November 2013 VA treatment records.

Turning to his occupational impairment, the record indicates that the Veteran retired in 2013 after working for over 30 years in the IT field.  Treatment records indicate that he was experiencing hypervigilance, flattened affect, depressed mood, paranoia, anger, panic attacks, anxiety, flashbacks, depression, and impaired sleep.  In this regard, it is not unreasonable to assume that these symptoms would cause reduced reliability and productivity in an employment setting.  In this regard, an April 2012 VA examiner noted that the Veteran's employment had been impacted by his psychological issues and he missed days at work because of stress at work.  The examiner explicitly indicated that the Veteran had occupational and social impairment with reduced reliability and productivity.  

Prior to his retirement, the Veteran's wife was worried that he would get fired because his coworkers called to tell her that she needed to do something since the Veteran was out of control at work.  See June 2017 hearing transcript.  The Veteran was upset by how he was treated by a coworker, and this led to his decision to retire.  See September 2013 VA treatment record.  Nevertheless, the record indicates the Veteran volunteered at his church and found it very fulfilling even though his opportunities were limited by other people and he struggled with other volunteers.  See July 2015 VA treatment record.  He also delivered meals on wheels twice a week.  See August 2015 VA treatment record.  Furthermore, he cooked for himself when his wife was at work and he kept up with home tasks.  See August 2015 VA treatment record.  

Given the Veteran's reduced social functioning and limited occupational abilities due to his psychiatric symptomatology, the Board finds an initial 50 percent rating is warranted prior to July 24, 2015; however, the Board further finds that a rating in excess of 50 percent for PTSD is not warranted for such time period.  In this regard, while the Veteran had difficulty with dealing with people outside of his family, to include co-workers, the record reflects that he maintained a relationship with his family members, to include his wife.  Furthermore, he was able to participate in volunteer activities, which required interaction with other volunteers and meals on wheels recipients.  Moreover, the Veteran joined a fitness program and attended some sporting events.  See September 2011 and December 2011 VA treatment records.  Furthermore, he worked during a portion of the relevant period and, once he retired, he reported enjoying going to church, studying to become a deacon, cooking, cleaning, driving, walking, and volunteering.  See February 2012, March 2013, December 2013, and February 2014 VA treatment records.  Thus, it appears he was capable of work-like activities and was able to spend time with the general public despite his symptoms.

Furthermore, the symptoms the Veteran described to the October 2011 and April 2012 VA examiners (depressed mood, anxiety, suspiciousness, sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a work-like setting) and their resulting impact on his social and occupational functioning are contemplated by a 50 percent rating.  

In this regard, while obsessional rituals, impaired impulse control, and difficulty in adapting to stressful circumstances are symptoms indicative of a 70 percent rating, the Board finds that the severity, frequency, and duration of such symptoms do not result in occupational and social impairment in most areas.  In this regard, as discussed previously, the Veteran worked for a portion of the period at issue, maintained relationships with his family members, and participated in activities outside the house, to include volunteering.  Moreover, the October 2011 and April 2012 VA examiners found that the Veteran's psychiatric symptomatology was reflective of occupational and social impairment with reduced reliability and productivity, which is commensurate with a 50 percent rating.   

An initial rating of 100 percent is similarly not warranted.  In this regard, the evidence discussed above does not indicate that the Veteran's PTSD symptoms resulted in total social and occupational impairment.  Here, the Board notes that the Veteran's former psychiatrist, Dr. G, submitted a letter on the Veteran's behalf in March 2013, in which he endorsed certain hallmarks of the 100 percent criteria (i.e., gross impairment, persistent danger of hurting self or others, persistent delusions or hallucinations, and the like).  Nevertheless, the remaining examination reports of record and the available treatment records do not show symptoms that were of a frequency, severity, or duration sufficient to result in total occupational and social impairment. 

In this regard, a comprehensive review of the Veteran's treatment records indicate that his PTSD symptomatology was subject to "spikes" during which he displayed the ability to function independently by seeking out treatment from his psychiatrist, often calling him in a moment of need.  His treatment records further indicate he maintained appropriate attire and hygiene.  He was also able to perform activities of daily living such as cooking and doing household tasks.  Additionally, the Veteran displayed appropriate behavior.  Specifically, he was able to work and manage his stressors through continuous therapy and medication.  Ultimately, the Board finds that the Veteran's PTSD symptoms have not resulted in occupational and social impairment in most areas or total social and occupational impairment prior to July 24, 2015.  

Furthermore, the GAF scores assigned during the appeal period, which range from 38 to 58, are likewise commensurate with a 50 percent rating.  In this regard, such reflect serious to moderate symptoms.  See 38 C.F.R. § 4.7; see Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004) (the Board does not err in determining that the criteria for a higher rating have not been met when taking all medical evidence into account, rather than allowing GAF scores alone to determine a rating for PTSD under DC 9411.).

From July 24, 2015, to August 14, 2015

During the period from July 24, 2015, to August 14, 2015, an initial rating of 70 percent for the Veteran's PTSD has been assigned.  However, the Board finds that a rating in excess of 70 percent for such disability during this period is not warranted as the evidence fails to show that his PTSD is manifested by more severe symptomatology that results in total occupational and social impairment.

Specifically, there is no evidence, either lay or medical, to establish the presence of symptoms of the type and severity necessary to warrant a higher rating.  More importantly, there is no indication that the Veteran's PTSD symptoms resulted in total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Rather, the record reflects that the Veteran was voluntarily hospitalized during this period due to not feeling safe with increasing paranoia that people were out to hurt him.  The Veteran described not being able to trust his perceptions to social interpersonal appraisals regarding his safety.  On July 24, 2015, the examiner stated that the Veteran's mood was severely depressed with flat and blunted affect.  His speech was soft and slower than a normal rate.  The Veteran exhibited psychomotor retardation, but was calm and cooperative.  He was casually dressed with poor hygiene.  He had a strong passive suicidal ideation when he overwhelmed with intrusive memories and flashbacks.  His insight and judgment was poor, which was evidenced by the Veteran being confused and overwhelmed with his affects and memories.  He had auditory and visual hallucinations; however, his thought process was linear, coherent, and concrete.  He was unclear if he could count on his wife and older son to be there for him.  

The Board finds the symptoms the Veteran described from July 24, 2015, to August 14, 2015 (suicidal ideation, psychomotor retardation, neglect of personal appearance and hygiene, depressed mood, flatten affect, inappropriate affect, auditory and visual hallucinations, impaired judgment, impaired memory) and their resulting impact on his social and occupational functioning are contemplated by the currently assigned 70 percent rating.  In this regard, while persistent delusions or hallucinations are a symptom of a 100 percent rating, the Board finds that the severity, frequency, and duration of such symptoms do not result in total occupational and social impairment.  In fact, a progress note stated that the Veteran's hallucinations had resolved.  See August 2015 VA treatment record.  Moreover, the Veteran was noted as having cooperative behavior and his memory was intact.  His thought process was linear, coherent and concrete, but his communication was slow.  Thus, the Board finds that the Veteran's PTSD symptoms have not resulted in total occupational and social impairment at any point during his hospitalization.   

Since August 14, 2015

Based on the evidence of record, the Board finds that the Veteran's PTSD symptomatology, to include depressed mood, anxiety, suspiciousness, panic attacks, near continuous panic, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances, obsessional rituals, and impaired impulse control, resulted in occupational and social impairment with reduced reliability and productivity as of August 14, 2015, thus warranting an initial 50 percent rating.  The Board further finds, however, that an initial rating in excess of 50 percent for PTSD is not warranted as of August 14, 2015, as the most probative evidence indicates that the Veteran's PTSD symptoms did not result in occupational and social impairment with deficiencies in most areas, or total social and occupational impairment.   

Regarding the Veteran's social functioning during this period, VA treatment records indicate that he lived continued to live with his wife after his hospitalization.  The Veteran walked every morning before going to church and stated that he would join a fitness program (see August and November 2015 VA treatment records), but he lost motivation to continue exercising (see January 2016 VA treatment records).  The Veteran and his wife enjoyed traveling, they went to New Mexico for vacation, and they planned on traveling more once his wife retired.  See January and April 2016 VA treatment records.  During the June 2017 Board hearing, the Veteran's wife stated that he was not as talkative as he used to be.  He used to watch sports and attend his grandson's baseball games, but he lost interest and stays in bed all day.  However, the Veteran has a favorite restaurant, which she drives him to.  She also drives him to all of his appointments.  She stated that he did not want to join in any activity and he brushed off relatives or friends.
 
Turning to his occupational impairment, the record indicates that the Veteran stopped working in 2013 following his retirement.  In addition, available treatment records indicate that the Veteran was experiencing anger, panic attacks, anxiety, flashbacks, depression, and impaired sleep.  It is not unreasonable to assume that these symptoms would cause reduced reliability and productivity in an employment setting.  Nevertheless, the record indicates the Veteran volunteered for meals on wheels twice a week, planned to run for city council, went to church every morning, and continued to do work around the house.  See August 2015 and April 2016 VA treatment records.  Moreover, the Veteran received positive reinforcement for volunteering and he was encouraged to try to do other volunteer jobs as he preferred not to get a part-time job.  See April 2016 VA treatment records.  During the June 2017 Board hearing, the Veteran stated that he had not tried to find a job in the IT field because he does not have the mental capability of serving in a position.  

Given the Veteran's reduced social functioning and limited occupational abilities due to his psychiatric symptomatology, the Board finds 50 percent rating is warranted since August 14, 2015; however, the Board further finds that a rating in excess of 50 percent for PTSD is not warranted for such time period.  In this regard, the Veteran maintained a relationship with his wife and family.  Furthermore, the Veteran enjoyed a social life, albeit limited, given that he went to church and volunteered for meals on wheels.  While the Veteran did not work, he reported volunteering at church and delivering meals on wheels, and doing work around the house.  Furthermore, he considered running for city council.  Thus, it appears he was capable of work-like activities and was able to spend time with the general public despite his symptoms.

Furthermore, the symptoms that the Veteran's wife described during the June 2017 Board hearing (bad hygiene, flatten affect, anger, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, panic attacks, and nightmares) and their resulting impact on his social and occupational functioning are contemplated by a 50 percent rating.  While neglect of personal appearance and hygiene are symptoms of a 70 rating, the Board finds that the severity, frequency, and duration of such symptoms do not result in occupational and social impairment with deficiencies in most areas.  The Veteran's wife explained that the Veteran's hygiene was very bad and he went 2 weeks without taking a shower.  She stated that he would take showers when he was going to the doctor.  However, the Veteran's VA treatment records generally show that the Veteran presented with good grooming and hygiene.  Thus, there appears to be some evidence of neglect of personal appearance and hygiene when not attending medical appointments.   

Here, the Board notes that the February 2017 VA examiner found that the Veteran's symptomatology was reflective of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, which is commensurate with a 70 percent rating; however, such considers symptomatology, i.e., persistent delusions or hallucinations, that have been attributed to his nonservice-connected bipolar disorder.  Furthermore, the remaining examination reports of record and treatment records do not show symptoms that were of a frequency, severity, or duration sufficient to result in occupational and social impairment with deficiencies in most areas.  In this regard, a comprehensive review of the Veteran's treatment records indicate that his PTSD symptomatology was subject to "spikes" during which he continued to display the ability to function independently by seeking out treatment from his psychiatrist.  His treatment records further indicate he maintained appropriate attire and displayed a full range of emotions and appropriate affect.  Moreover, contemporaneous treatment records indicate that the Veteran was doing "pretty good" and he had no suicidal ideation or hallucinations/delusions.  See March 2017 VA treatment record.

An initial rating of 100 percent is similarly not warranted.  In this regard, the symptoms the Veteran described to the February 2017 VA examiner (depressed mood, anxiety, panic attacks, sleep impairment, impaired thinking, disturbances of motivation and mood) and their resulting impact on his social and occupational functioning are contemplated by a 50 percent rating, and have not resulted in occupational and social impairment in most areas, or total social and occupational impairment since August 14, 2015.

Other Considerations

The Board has considered whether further staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that the Veteran's symptomatology referable to his PTSD has been stable throughout each period.  Therefore, assigning further staged ratings for his PTSD is not warranted.

Further, with the exception of the raised issue of entitlement to a TDIU, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In adjudicating the Veteran's initial rating claim herein, the Board has resolved all doubt in his favor, which has resulted in a partial awards for his PTSD. However, to the extent that further higher ratings are denied herein, the Board finds that the preponderance of the evidence is against such ratings. Consequently, the benefit of the doubt doctrine is not applicable in such regard, and the Veteran's claim for higher initial ratings are otherwise denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3 , 4.7.


ORDER

Prior to July 24, 2015, an initial 50 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.

From July 24, 2015, to August 14, 2015, an initial rating in excess of 70 percent for PTSD is denied.

As of August 14, 2015, an initial 50 percent rating, but no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.



REMAND

As indicated in the Introduction, the Veteran's claim for a TDIU is considered part and parcel of his claim for a higher initial rating for PTSD.  See Rice, supra.  However, the Board finds that further development is necessary with regard to such claim. Therefore, on remand, the Veteran should be provided proper notice regarding the information and evidence necessary to substantiate a TDIU and be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability). Furthermore, the AOJ should review the record and conduct any additionally indicated development, to include affording the Veteran any VA examinations and/or opinions that are determined to be for the proper adjudication of the claim.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper notice regarding the evidence and information necessary to substantiate his TDIU claim. He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).

2.  The AOJ should review the record and conduct any additionally indicated development, to include affording the Veteran any VA examinations and/or opinions that are determined to be for the proper adjudication of the claim.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for a TDIU should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


